Exhibit 10.1

AMENDMENT TO THE

CITI TRENDS, INC.

2012 INCENTIVE PLAN

 

THIS AMENDMENT (this “Amendment”) to the Citi Trends, Inc. 2012 Incentive Plan
(the “Plan”), is effective as of February 7, 2017.

 

The Compensation Committee of the Board of Directors of Citi Trends, Inc. (the
“Company”) has determined that it is in the best interests of the Company and
its stockholders to amend the Plan to provide that the Company may satisfy any
tax withholding requirements relating to awards granted under the Plan by
withholding from such awards shares of common stock having a fair market value
equal to the maximum individual statutory rate.

 

1.The Plan is hereby amended by deleting Section 17.2 in its entirety and
replacing it with the following:

 

“17.2. WITHHOLDING.    The Company or any Affiliate shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company or such Affiliate, an amount sufficient to satisfy federal, state, and
local taxes (including the Participant’s FICA obligation) required by law to be
withheld with respect to any exercise, lapse of restriction or other taxable
event arising as a result of the Plan. The obligations of the Company under the
Plan will be conditioned on such payment or arrangements and the Company or such
Affiliate will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Participant. Unless
otherwise determined by the Committee at the time the Award is granted or
thereafter, any such withholding requirement may be satisfied, in whole or in
part, by withholding from the Award Shares having a Fair Market Value on the
date of withholding equal to the amount required to be withheld in accordance
with applicable tax requirements (up to the maximum individual statutory rate in
the applicable jurisdiction as may be permitted under then-current accounting
principles to qualify for equity classification), all in accordance with such
procedures as the Committee establishes. All such elections shall be subject to
any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.”

 

2.Except as expressly amended hereby, the terms of the Plan shall be and remain
unchanged and the Plan as amended hereby shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized representative.

 

 

CITI TRENDS, INC.

 

By: /s/ Bruce D. Smith

Its:Chief Operating Officer and Chief Financial Officer



--------------------------------------------------------------------------------